Citation Nr: 1218851	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-15 452	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic brain syndrome, status post (SP) head trauma.

2.  Entitlement to service connection for chronic brain syndrome, SP head trauma to include as secondary to a personal assault in service.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967, and January 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Historically in a June 1970 rating decision, entitlement to service connection for chronic brain syndrome, SP head trauma was denied.  The Veteran did not timely appeal.  The RO subsequently denied his attempts to reopen his claim on numerous occasions, including in January 1975, November 1978, November 1979, January 1993, and by rating action in May 1996.    

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As, noted, in the May 1996 rating decision the RO denied the Veteran's claim to reopen his claim of entitlement to service connection for a low chronic brain syndrome, SP head trauma.  Regardless of the RO's action, the Board must make its own determination as to whether new and material evidence has been received to reopen the claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As will be explained below, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for chronic brain syndrome, SP head trauma. 

In reopening the claim for a chronic brain syndrome, SP head trauma, the Board must note that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran may have been assaulted by other servicemen during his second period of service and may have other acquired psychiatric disability as a result.  Thus, the claim of service connection for a chronic brain syndrome, SP head trauma, will be recharacterized as a chronic brain syndrome, SP head trauma, to include as secondary to a personal assault in service and considered as stated on the title page of this decision.

The Board also finds that additional development is necessary before the claim can be adjudicated on the merits.  The claim of entitlement to a chronic brain syndrome, SP head trauma, to include as secondary to a personal assault in service is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

The Board notes that in an August 2010 statement, the Veteran has raised a claim of entitlement to service connection for a urinary tract disorder secondary to a kidney disorder.  This issue is referred back to the RO for development.


FINDINGS OF FACT

1.  In a May 1996 rating decision the RO denied the Veteran's claim to reopen his claim of service connection for chronic brain syndrome, SP head trauma, no new and material evidence was submitted within one year, and no appeal was filed.  

2.  Since the May 1996 rating decision, the evidence received is new, relates to an unestablished fact necessary to grant the claim of entitlement to service connection for a chronic brain syndrome, SP head trauma, to include as secondary to a personal assault in service because it suggests that the Veteran's current chronic mental disorder may be attributed to active service, and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The May 1996 rating decision, denying the Veteran's claim to reopen his claim of entitlement to service connection for a chronic brain syndrome, SP head trauma is final.  38 U.S.C.A. § 7105 (West 1991, 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  Evidence submitted since the May 1996 RO decision in support of the claim of service connection for a chronic brain syndrome, SP head trauma, to include as secondary to a personal assault in service is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate his claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been submitted sufficient to reopen his previously denied claim of entitlement to service connection for a chronic brain syndrome, SP head trauma, to include as secondary to a personal assault in service.  He specifically contends that this condition was the result of being severely beaten by three other servicemen during his second period of service while in a holding company.  He was subsequently taken to the base hospital for treatment remaining there from August through October 1969 at which time he was medically released from service.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening a claim, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010). 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

I. Service connection for a chronic brain syndrome, SP head trauma.

In a May 1996 rating decision the RO confirmed and continued the denial to reopen the claim for service connection for a chronic brain syndrome, SP head trauma.  No new and material evidence was submitted within the appeal period, and the Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. §3.156(b); 38 U.S.C.A. § 7105 (West 1991, 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

The evidence of record at the time of the May 1996 denial included the service treatment records from both periods of service, private treatment records from the period between his first and second enlistment, and VA treatment records.  

The Veteran had been scheduled for a VA examination in January 1996 but failed to report for his examination.  The RO denied the claim concluding that the Veteran had not submitted any new or material evidence to substantiate his claim.

The Veteran submitted a claim to reopen and the RO denied reopening the claim in August 2008.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Since the prior final rating decision in May 1996, VA has received evidence including several letters from the Veteran and the Veteran's family members stating, in essence, that the Veteran was seriously beaten in a personal assault by three other servicemen during service which caused his chronic brain syndrome, SP head trauma.   

The newly submitted evidence since the prior final rating decision in May 1996 includes additional VA and private outpatient treatment records, and multiple personal and lay statements.  This evidence shows that the Veteran currently is diagnosed as having chronic brain syndrome, SP head trauma.  It also suggests that this current chronic brain syndrome, SP head trauma may have been related to active service.  

With respect to the Veteran's application to reopen his claim, the Board notes that the evidence which was of record in May 1996 showed that there was no new and material evidence submitted to support the Veteran's claim; or that the Veteran experienced any current residuals of head trauma which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's and his family member's statements) suggests that the Veteran currently experiences residuals of chronic brain syndrome, SP head trauma which could be attributed to a personal assault during active service.  Thus, the Board finds that the evidence submitted since May 1996 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for chronic brain syndrome, SP head trauma to include as secondary to a personal assault in service and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim is reopened.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for chronic brain syndrome, SP head trauma to include as secondary to a personal assault in service is reopened, and to that extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for chronic brain syndrome, SP head trauma to include as secondary to a personal assault in service.  The Board also finds that additional development of the Veteran's reopened claim, is necessary before it can be adjudicated on the merits.  Because the reopened claim of service connection for chronic brain syndrome, SP head trauma is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on the claim.

The records reveal that in an August 1979 statement the Veteran reported that he was in receipt of a Social Security Disability (SSD) pension.  In a September 1995 VA report of contact he again stated that he was receiving an SSD pension.  It is not clear from a review of the claims file what disabilities, if any, were considered by SSA in awarding the Veteran SSA benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's SSA records could contain relevant evidence on his currently appealed service connection claim.  The RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran reported in his most recent submittals of evidence in June 2010, and his family lay statements (August 2010) with respect to the application to reopen the claim of service connection for chronic brain syndrome, SP head trauma, that his current chronic brain syndrome, SP head trauma may be attributed to a personal assault in service.

The RO/AMC should attempt to obtain the Unit Police records from the personal assault which allegedly took place at Ft. Riley, Kansas in August 1969 resulting in the Veterans hospitalization from August to October 1969.  The Veteran was assigned to Company B, 4th BN, 68th Armor, Ft. Riley, Kansas at that time.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Veteran should be advised to identify these clinicians and to submit medical records release forms for these clinicians.  The RO/AMC should attempt to obtain records from these providers.  

Regarding his clinical picture with respect to the claimed chronic brain syndrome, SP head trauma, the Veteran alleges that his chronic brain syndrome, SP head trauma, may be the direct result of a personal assault, but this case has not been fully developed on that basis.  See 38 C.F.R. § 3.304(f) (3); Patton v. West, 12 Vet. App. 272, 280 (1999).  The Board finds that this allegation by the Veteran must be addressed.  For this reason, further action is needed before the Board's adjudication of the merits of the Veteran's claim for service connection for chronic brain syndrome, SP head trauma, to include as a result of a personal assault in service.

The evidence of record when coupled with the Veteran's reports of in-service personal assault and his objectively documented current diagnoses, trigger's VA's duty to assist by providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to an in-service event, and (4) insufficient evidence to decide the case).  On remand, a VA examination  must be conducted.

Accordingly, the issues are REMANDED for the following actions:

1.  Ensure compliance with 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) with respect to the expanded issue of the Veteran's entitlement to service connection for chronic brain syndrome, SP head trauma to include as secondary to a personal assault in service. 

Advise the Veteran that evidence from sources other than his service records may corroborate his account of an alleged in-service personal assault.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from roommates, fellow service members, or clergy. Evidence of behavior changes following any claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).

The Veteran should likewise be afforded an opportunity to provide any additional information regarding the who, what, when, where, and how as to the alleged in-service stressors involving personal assault(s) leading to his chronic brain syndrome onset?

2.  The RO/AMC should contact the service department to obtain the Unit Police records from Company B, 4th BN, 68th Armor, Ft. Riley, Kansas for the personal assault which allegedly took place at Ft. Riley, Kansas in August 1969 resulting in the Veterans hospitalization from August to October 1969.  

3.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for chronic brain syndrome, SP head trauma since May 1996 to the present time.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Contact the Social Security Administration and obtain all records related to the Veteran's claim for Social Security disability benefits.  All medical records and all Social Security decision documents must be obtained.  All attempts to obtain these records must be documented in the claims file.

5.  Thereafter, afford the Veteran a VA examination.  Such examination is needed to clarify the nature and etiology of any chronic brain syndrome, SP head trauma currently in existence. The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed. That examination should also entail the taking of a complete history, as well as the conduct of a mental status evaluation and all diagnostic studies deemed warranted by the examiner. All pertinent diagnoses should then be set forth. 

The VA examiner is asked to whether it is at least as likely as not (50 probability or more) that any chronic brain syndrome or other related disability was caused by the Veteran's period of service to include a claimed personal assault or is otherwise related to service

The examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

6.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  Thereafter, readjudicate the Veteran's claim of service connection for chronic brain syndrome, SP head trauma.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


